The petition by the respondent father for certification for appeal from the Appellate Court, 90 Conn. App. 565 (AC 25539), is granted, limited to the following issues:
“1. Whether the Appellate Court properly concluded that the trial court does not have a constitutional obligation to appoint an independent attorney to advocate for the express wishes of a child, who is the subject of a termination of parental rights petition, when those wishes conflict with the position advocated by the child’s present counsel?
“2. If the answer to the first question is ‘no,’ whether deprivation of that right by an attorney who advocates a position contrary to the express wishes of the child causes ‘structural error’ in a termination proceeding creating a presumption of prejudice?”